                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KHARY SHERIFF ARRINGTON,                     )
                                             )
                       Petitioner,           )
                                             )
               v.                            )       Case No. 1:18-cv-277-SPB-RAL
                                             )
FCI McKEAN WARDEN,                           )
                                             )
                       Respondent.           )

                                     MEMORANDUM ORDER

       This action for habeas corpus relief was received by the Clerk of Court on September 21,

2018 and filed of record on October 26, 2018, ECF Nos. 1, 4. Respondent filed his response to

the petition on March 5, 2019. ECF No. 12. On March 12, 2019, the matter was referred to

United States Magistrate Judge Richard A. Lanzillo, for report and recommendation in

accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and the Local Rules for

Magistrate Judges. ECF No. 13. Petitioner subsequently filed a brief in support of his petition

and in opposition to the Respondent’s response. ECF No. 14.

       On January 29, 2020, Magistrate Judge Lanzillo issued a Report and Recommendation

recommending that the petition be dismissed for lack of jurisdiction. ECF No. 17. The Petitioner

filed Objections to the Report and Recommendation arguing that the New Jersey drug offenses

for which he was convicted no longer qualify as predicate offenses under the U.S. Sentencing

Guidelines. ECF No. 24. According to Petitioner, this Court has jurisdiction to grant him habeas

relief pursuant to 28 U.S.C. §2241 and the “Savings Clause” of 28 U.S.C. §2255(e). Id. The

R&R recommends that Petitioner does not qualify under the Savings Clause to provide this court

with jurisdiction.

       After de novo review of the petition and documents in the case, together with the report


                                                 1
and recommendation and Petitioner’s objections to the R&R, the following order is entered:

       AND NOW, this 31st day of Marc`, 2020, IT IS ORDERED that the within petition for a

writ of habeas corpus be, and hereby is, DISMISSED for lack of jurisdiction.

       IT IS FURTHER ORDERED that the report and recommendation of Magistrate Judge

Lanzillo, issued on January 29, 2020, ECF No. [17], is adopted as the opinion of this Court.

       As there are no further matters pending before the Court relative to the instant petition,

the Clerk is directed to mark this case “CLOSED.”




                                                     _____________________________
                                                     SUSAN PARADISE BAXTER
                                                     United States District Judge



cm:    KHARY SHERIFF ARRINGTON
       65337-050
       FCI Fort Dix
       5756 Hartford & Pointville Road
       Joint Base MDL, NJ 08640


       Adam Fischer, Esq. (via CM/ECF)

       The Honorable Richard A. Lanzillo (via CM/ECF)




                                                 2
